        Case 3:19-cv-00213-BSM Document 27 Filed 07/07/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

ALLSTATE VEHICLE AND PROPERTY                                              PLAINTIFFS
INSURANCE COMPANY and
ALLSTATE INDEMNITY COMPANY

v.                         CASE NO. 3:19-CV-00213 BSM

SAMUEL JACKSON et al.                                                    DEFENDANTS

                                        ORDER

      The joint motion to dismiss [Doc. No. 26] is granted, and this case is dismissed with

prejudice.

      IT IS SO ORDERED this 7th day of July, 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
